Case 2:19-cv-05997-DSF-PVC Document 83 Filed 08/10/20 Page 1 of 2 Page ID #:274


       1
   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ROBERT ROMAN, AKA ADRIAN                     Case No. CV 19-5997 DSF (PVC)
       ARTHUR BARELA,
  12
                           Plaintiff,               ORDER ACCEPTING FINDINGS,
  13                                                CONCLUSIONS AND
             v.                                     RECOMMENDATIONS OF UNITED
  14                                                STATES MAGISTRATE JUDGE
       LOS ANGELES SHERIFF’S
  15   DEPARTMENT, et al.,
  16                       Defendants.
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the relevant records and files
  19   and the Report and Recommendation of the United States Magistrate Judge. The time for
  20   filing objections to the Report and Recommendation has passed and no objections have
  21   been received. Accordingly, the Court accepts and adopts the findings, conclusions and
  22   recommendations of the Magistrate Judge.
  23
  24         IT IS ORDERED that Judgment shall be entered dismissing this action with
  25   prejudice.
  26   \\
  27   \\
  28
Case 2:19-cv-05997-DSF-PVC Document 83 Filed 08/10/20 Page 2 of 2 Page ID #:275



   1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   2   Judgment herein on Plaintiff at his current address of record and on counsel for
   3   Defendants.
   4
   5         LET JUDGMENT BE ENTERED ACCORDINGLY.
   6
   7   DATED: August 10, 2020
   8                                            Honorable Dale S. Fischer
                                                UNITED STATES DISTRICT JUDGE
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    2
